Thiele, J.
(dissenting): I dissent. My reasons for so doing include the following: The resolution for establishment, laying out and opening the new road (on which the accident occurred) is quoted in the court’s opinion. Under that resolution the new road was not to be a part of the state highway system until it should be completed and opened for traffic. Much has been said about it being opened for traffic. Without discussing that feature, I am unable to find any evidence even hinting it was completed — the evidence is all to the contrary. The partly constructed highway was not a part of the state highway system and the defendant commission is not liable under the statute. Even if it were, the evidence shows clearly that the car in which decedents were riding was driven around the barricade in the roadway. It makes no difference that some witness testified she had difficulty in seeing the barricade, or that another said it was hard to see. The undisputed ' fact is that the driver of the car and those in it saw the barricade and drove around it to their untimely ends. Where plaintiff’s evidence shows contributory negligence the defendant may take ad*545vantage of it by demurrer. (Houdashelt v. State Highway Comm., 137 Kan. 485, syl. ¶ 3, 21 P. 2d 343; Slaton v. Union Electric Ry. Co., 158 Kan. 132, syl. ¶ 5, 145 P. 2d 456; Moler v. Cox, 158 Kan. 589, 595, 149 P. 2d 611.) The demurrer to plaintiff’s evidence should have been sustained.
Harvey, C. J., concurs in the foregoing dissenting opinion.